DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-2, 4, 6, and 8-9 are pending and have been examined in this application. 

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6, and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, lines 37-38 state “wherein the first rake bracket and the second rake bracket are separate components only coupled to each other with the pin”. This subject matter was not described in the specification in such a way that a person skilled in the art at the time the application was filed would have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. For example, as shown in the drawings and stated in the specification (Paragraphs [0021]-[0022]), the first and second rake brackets are coupled to the mounting bracket 24 (see 66, 70), and therefore to each other through the mounting bracket. As such, the first and second rake brackets are not “only coupled to each other with the pin”, but are instead coupled to each other through multiple fasteners. The claim, as written, fails to comply with the written description requirement and will be examined as best understood. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Arihara (US 20070137381) in view of Caverly et al. (US 20150251683), in further view of Berg (US 20060185462).
Regarding Claim 1, Arihara discloses a steering column assembly, comprising: a lower jacket (6) arranged to slidably receive an upper jacket (2) along a steering column axis, the lower jacket defining a mounting opening (see the opening formed in 6d that bolt 20 extends through) that extends transverse (see fig. 2) to the steering column axis; a mounting bracket (21) having a first mounting bracket arm (see 23, the arm on the right side of the steering column axis) defining a first mounting bracket opening (see 25) and a second mounting bracket arm (see 23, the arm on the left side of the steering column axis) defining a second mounting bracket opening (see 25) that is disposed coaxial with the first mounting bracket opening along a first axis (see axis along reference number 25); and a rake bracket assembly (see fig. 1) arranged to facilitate movement of the lower jacket about a pivot axis that is disposed transverse to the steering column axis, the rake bracket assembly, comprising: a first rake bracket (see 19; the bracket on the right side of the steering column axis) arranged to be coupled to the first mounting bracket arm, the first rake bracket defining a first rake bracket first opening (see 19b) that is disposed coaxial with the first mounting bracket opening, the first rake bracket also defining a first rake bracket second opening (see 19a) oriented along a second axis (see axis along reference number 20); and a second rake bracket (see 19; the bracket on the left side of the steering column axis) disposed along a radially outer surface of the lower jacket, the second rake bracket having (see figs. 2 and 4) a first planar side and a second planar side, the first planar side and the second planar side extending along an entirety of the second rake bracket, the second rake bracket arranged to be coupled (see 19b and/or 25) to the second mounting bracket arm, the second rake bracket defining a second rake bracket first opening (see 19b) that is disposed coaxial with the second mounting bracket opening (see 25) and a second rake bracket second opening (see 19a) that is disposed coaxial with the first rake bracket second opening along the second axis (see axis along reference number 20), the second rake bracket also defining a rake actuator opening (see 19c) spaced apart from the second rake bracket first opening and the second rake bracket second opening, the rake actuator opening arranged to couple (see fig. 1; 33) the second rake bracket to a rake actuator or rake adjustment mechanism (see fig. 1 and Par [0025]) to facilitate rake adjustment of the steering column assembly, a pin (20) that extends through the first rake bracket second opening, the mounting opening (see the opening formed in 6d that bolt 20 extends through), and the second rake bracket second opening to couple (see fig. 7) the first rake bracket and the second rake bracket to the lower jacket, the rake bracket assembly further comprising: a first and second pivot bushing (Arihara; 24; Par [0024], lines 12-16), and a first and second pivot fastener (25; Par [0024], lines 16-18; for each bushing there is an individual fastener 25; see fig. 7) that extend respectively at least partially through the first and second pivot bushing and the first and second mounting bracket opening to couple the first and second rake bracket to the first and second mounting bracket arm, wherein the first rake bracket and the second rake bracket are separate components (fig. 2; see the separate brackets 19 on either side of the lower jacket) only coupled (the brackets 19 coupled only with pin 20 or also with mounting bracket 21; see arguments above and below) to each other with the pin, wherein neither of the first rake bracket and the second rake bracket extend over (the rake brackets 19 extending vertically on either side of the lower jacket) the steering column axis or the lower jacket.
However, although it could be surmised from the drawings, Arihara does not explicitly disclose that the first rake bracket second opening and the second rake bracket second opening each have a cylindrical geometry.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the first and second rake bracket second opening to have a cylindrical geometry, as by doing so, during assembly of the steering column assembly, the cylindrical shape of the pin (20) connecting the first and second rake bracket to the lower jacket would fit more securely into the cylindrical shapes of the openings, as it is well known in the art to provide a cylindrical opening for inserting a cylindrical bolt/pin into. In addition, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. in re Dailey et al., 149 USPQ 47.
Also, Arihara, as modified, does not disclose that the pin comprises first and second serrated pin portions that are arranged to displace material of the first and second rake brackets to form first and second mating serrations within the first and second rake bracket second openings.
Caverly et al. teaches a steering column assembly, wherein a pin (42) comprising first and second pin portions (see G) arranged ([Par 0032]) to displace material of a lower jacket (22), to form (during the pressing of the serrated pin) first and second mating serrations within the first and second rake bracket openings (see fig. 4).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the pin of Arihara, as modified, in view of the teachings of Caverly et al. so that the pin comprised first and second pin portions provided with first and second serrations that were arranged to displace material of the first and second rake bracket to form mating serrations within the first and second rake bracket second openings. In doing so, the joint connections between the rake bracket and the pin would be de-lashed (Caverly et al.; Par [0028]), reducing noise and rattling emanating from the joint.
Lastly, Arihara, as modified, does not disclose that the pivot bushings are at least partially disposed within the first and second rake bracket first openings.
Berg et al. teaches a steering column assembly comprising a mounting bracket assembly (16) and a rake bracket assembly (18). The rake bracket assembly comprising a pivot bushing (46) disposed within the rake bracket opening (see 44) and a pivot fastener (34) that extends through the pivot bushing to couple the rake bracket to the mounting bracket.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the pivot bushings of Arihara, as modified, to be similar to the pivot bushing of Berg et al. so that the pivot bushings were disposed within the first and second rake bracket first openings, and the pivot fasteners were extended through the bushings to couple the rake brackets and the mounting bracket arms. By doing so, the bushings would remain stationary with the first and second mounting brackets while the first and second rake bracket pivoted (Berg et al.; Par [0023]), which would reduce rattling noise and lash emanating from the joint between the rake brackets and the mounting brackets.

Regarding Claim 2, Arihara, as modified, discloses the steering column assembly, wherein the first axis (Arihara; see 25) is disposed parallel (see fig. 2) to the second axis (see axis along reference number 20).

Regarding Claims 4 and 6, Arihara, as modified, discloses the steering column assembly, comprising the first and second pivot fasteners (Arihara; 25, as modified above).
However, Arihara, as modified, does not disclose that the first and second pivot fasteners have first and second splines that are arranged to displace material of the first and second mounting bracket arms to form first and second mating splines within the first and second mounting bracket openings.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the pivot fasteners of Arihara, as modified, in view of the teachings of Caverly et al., so that the pivot fasteners comprised splines that were arranged to displace material of the mounting bracket arms to form mating splines within the mounting bracket openings, as Caverly et al. teaches that it is well known in the art to incorporate such pivot fasteners in steering column assemblies in order to de-lash connections between pivot joints (Caverly et al.; Par [0028]).

Regarding Claim 8, Arihara, as modified, discloses the steering column assembly, the second axis (Arihara; see the axis along reference number 20) being disposed transverse to the steering column axis.

Regarding Claim 9, Arihara, as modified, discloses the steering column assembly, discloses the steering column assembly, the mounting opening (Arihara; see the opening formed in 6d that bolt 20 extends through) is disposed coaxial (see fig. 2) with the first rake bracket second opening (see 19a) and the second rake bracket second opening (see 19a) along the second axis (see the axis along reference number 20).

Response to Arguments
Applicant's arguments filed on 05/31/2022 have been fully considered but they are not persuasive. 
Regarding the remarks starting on page 5, the applicant argues that Arihara requires that the rake brackets are connected with a large bracket (23), which is not part of the rake bracket and extends over the steering column axis and the lower jacket. And that therefore, the connection of the rake brackets is not made with a pin. 
The examiner contends that while the large bracket (mounting bracket 23) is not part of the rake brackets (19), and that the rake brackets (19) are connected to the mounting bracket (23), the rake brackets are coupled to each other by the pin (20). Furthermore, as stated earlier in the 112(a) rejection section written above, the first and second rake brackets of the invention are coupled to each other with the pin (72) and also with the mounting bracket (24), which is similar to the Arihara reference. 
Therefore, the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616